Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 16/068592 application originally filed July 06, 2018.
Amended claims 1-7, 11-13, 15 and 16, filed March 16, 2021, are pending and have been fully considered.  Claims 8-10 and 14 have been canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11-13, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binks et al. (WO 2015/086388 A1) hereinafter “Binks” in view of Nishiumi et al. (US 2010/0063142 A1) hereinafter “Nishiumi”, Chaundy et al. (US 5,756,719), Abe et al. (WO 2015/147043 A1) .
Regarding Claims 1, 4, 6 and 11-13
	Binks discloses in the abstract, an emulsion comprising at least one aqueous phase and at least one lipid phase wherein the emulsion is stabilized by particles of an edible inorganic salt. 
	Binks discloses on page 14 lines 13-16, a composition comprising the emulsion of the invention. The composition may be a food composition; a beverage; a beverage enhancer, for example a coffee creamer; a cosmetic composition; a pharmaceutical composition; a nutritional formula; or a tube feeding formulation.
	Binks discloses on page 12 lines 20-24, in an oil-in-water-in-oil double emulsion, the oil-in-water interface is between the droplets of lipid phase surrounded by aqueous phase in the encapsulated emulsion.
plant material selected from the group consisting of oregano, garlic, ginger, rose, mustard, cinnamon, rosemary, orange, grapefruit, lime, lemon, lemongrass, clove, clove leaf, vanilla, vanillin, mint, tea tree, thyme, grape seed, cilantro, lime, coriander, sage, eucalyptus, lavender, olive, olive leaf, anise, basil, pimento, dill, geranium, eucalyptus, aniseed, camphor, pine bark, onion, green tea, orange, artemisia herba-alba, aneth, citrus, marjoram, sage, ocimum gratissimum, thymus vulgaris, cymbopogon citratus, zingiber officinale, monodora myristica, and curcuma longa or a combination thereof. These oils are particularly suitable for use in food products, nutritional formulations or cosmetics.
	Binks discloses on page 8 lines 15-25, fatty acids are carboxylic acids with a long aliphatic tail (chain), which is either saturated or unsaturated. Most naturally occurring fatty acids have a chain of an even number of carbon atoms, from 4 to 28.  Binks discloses on page 9 lines 10-20, the fatty acids coated or adsorbed onto the particles of the edible inorganic salt may be predominantly fatty acids with a chain length between 6 and 22 carbons. The fatty acids may be saturated or unsaturated aliphatic fatty acids. Short chain fatty acids generally have a strong odour which makes them difficult to use in food applications, whereas very long chain fatty acids have high melting points making them difficult to incorporate in food ingredients and impart a waxy mouth-feel. The fatty acids coated or adsorbed onto the particles may be mixtures of different fatty acids. The fatty acids may be selected from the group consisting of hexanoic acid, caprylic acid, capric acid, lauric acid, myristic acid, palmitic acid, stearic acid, arachidic acid, 
Binks discloses on page 20 lines 26-28 and page 21 lines 1-7, double emulsions were prepared in two steps. At first, a high-shear homogenization (UT LH operating at 16000 rpm for 30 s) was applied to produce emulsion 1. In a second step, emulsion 1 is added to the final continuous phase and the system is gently manually shaken (homogenizing) for 30 s to produce emulsion 2. Binks discloses on page 21 lines 10-15, Emulsion 1: miglyol-in-water emulsion (10/90 vol. %) stabilized by a 0.55 wt. % of precipitated calcium carbonate with 6 wt. % adsorbed caprylic acid. The average droplet diameter was around 30 µm. Emulsion 2: (miglyol-in-water)-in-miglyol emulsion at 20/80 vol. %. Emulsion 2 is stabilized by a 0.31 wt. % dispersion in miglyol of precipitated calcium carbonate coated with 3 wt. % stearic acid. See Figure 3 (b, c and d).
It is to be noted, Binks discloses the double emulsion occurs in a two-step process with using high-shear homogenization and homogenizing by gently shaking.  However, Binks fails to give guidance to two different types of mixing (mixing and homogenizing), as presently claimed in the present invention.
However, it is known in the art to perform a two-step process using a mixing method that includes mixing and homogenizing the oil-in-water-in-oil emulsion, as taught by Nishiumi.
Nishiumi discloses in paragraph 0046, discloses into the oil or fat that serves as the oil phase, an internal phase O/W emulsion that has been preliminarily prepared in the usual manner may be re-emulsified to obtain the O/W/O type emulsion composition. Hereinafter, the process for producing the O/W/O type emulsion composition by this two-stage emulsification method is described. 
the physical techniques for achieving homogenization are not limited in any way and may be exemplified by the membrane emulsification method suing a porous membrane, and the agitation method using such an apparatus as an agitating emulsifier, a high-pressure homogenizer, an ultrasonic emulsifier, an ultra-mixer, or a colloid mill. According to the review, if no homogeneous emulsion is formed, namely, if the dispersion stability of oil droplets in emulsion is poor, AUC may sometimes decrease. 
Nishiumi discloses in paragraph 0062, in the second-stage emulsification treatment, the O/W emulsion obtained in the first stage is mixed with the oil phase and then emulsified by homogenizing the mixture, whereupon there is obtained an O/W/O emulsion composition having the droplets of the O/W emulsion dispersed in the oil. Nishiumi further discloses in paragraph 0064, the physical techniques for achieving homogenization are not limited in any way and may be exemplified by the agitation method using such an apparatus as an agitating emulsifier, a high-pressure homogenizer, an ultrasonic emulsifier, an ultra-mixer, or a colloid mill; alternatively, a liquid (c) that serves as a continuous phase (external oil phase) may be provided and the O/W emulsion is be emulsified in that phase by the membrane emulsification method, whereby the O/W/O emulsion can be prepared. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art that the process of making the double emulsion of Binks can occur using different types of mixing (mixing and homogenizing), as taught by Nishiumi.  The motivation to do so is to produce a homogenous emulsion with improved dispersion stability of the produced oil droplets.

Even though Binks teaches away from the addition of complex mixtures of emulsifiers, Binks further discloses on page 9 lines 25-27, it is known in the art that food grade double emulsion systems, the emulsion is usually stabilized by proteins and high levels of surfactants such as polyglycerol polyricinoleate. 
It is further known in the art to optionally add emulsifiers/surfactants to double emulsions depending upon the required level of stability, as taught by Nishiumi, Chaundy and Abe.
Nishiumi discloses a double emulsion that may be exemplified by emulsification with the addition of emulsifiers/surfactants (see paragraph 0051).  Nishiumi further discloses it is known in the art to achieve in homogenization of the emulsion, a surfactant may be an advantage, wherein the surfactant may be selected from glycerin fatty acid esters, sucrose fatty acid esters, sucrose acetate isobutyrate, sorbitan fatty acid esters, propylene glycol fatty acid esters, calcium stearyl lactate, soybean saponin, lecithin, wheat protein digest, gelatin, carboxymethylcellulose, carboxymethylcellulose sodium, gum arabic, xanthan gum, arabinogalactan, dextrin, casein, and casein sodium (see paragraph 0051).
Chaundy discloses the production as encapsulated fat, oil and/or solid comprising double emulsion techniques (see abstract).  Chaundy further discloses it is known in the art to add optinal ingredients to the double emulsion, include, but are not limited to, resins, fillers, binders, 
Abe discloses on page 3 paragraph 6, the emulsified composition of the present invention has a double emulsion type (dispersion) in addition to a type in which water is dispersed in oil (W / O type) and a type in which oil is dispersed in water (O / W type).  Abe further discloses on page 4, it is known in the art to add an emulsifier to aid in the stability of the emulsion composition.  Abe further discloses on page 4, an edible emulsifier is selected from gum arabic, modified gum arabic, gati gum, polyglycerin fatty acid ester, polyoxyethylene sorbitan fatty acid ester, starch sodium octenyl succinate, organic acid monoglyceride, glycerin fatty acid ester, sucrose fatty acid ester, kiraya extract, sorbitan Fatty acid ester, propylene glycol fatty acid ester, gelatin, sodium caseinate, lecithin, xanthan gum, tragacanth gum, guar gum, alginic acid,  enjusaponin, barley husk extract, soybean saponin, sterol, sphingolipid, stearoyl calcium lactate, bile powder, tea seed saponin, Tomato glycolipid, beet saponin, yucca foam extract, etc., preferably polyglycerin fatty acid ester, glycerin fat Esters, sucrose fatty acid esters, sorbitan fatty acid esters, polyoxyethylene sorbitan fatty acid esters, starch sodium octenyl succinate, octenyl succinate modified gum arabic, gelatin, one selected from sodium caseinate and lecithin or two or more may be used.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art that through the teachings of Binks, Nishiumi, Chaundy and Abe it is known in the art to add an emulsifier/surfactant to a double 
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. There-fore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) MPEP 2112.01.  The prior art element performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification.  Kemco Sales, Inc. v. Control
Papers Co., 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000).
Regarding Claims 2, 3, 5 and 7
	Binks discloses the claimed emulsion but fails to specifically disclose the mean size of oil/water droplets.
	However, it is known in the art to obtain a homogenous emulsion with maximum absorption rate having reduced particle size of oil droplets, as taught by Nishiumi.  
Nishiumi discloses in paragraph 0052, in order to obtain a homogeneous emulsion, it is also effective to reduce the particle size of oil droplets that compose the dispersion phase (i.e., render them finer). Specifically, the average particle size of oil droplets may be adjusted to 1000 nm or less.  At 300 nm or less, the emulsion can be left to stand at room temperature for 2 days without causing segregation of the oil phase, thus showing satisfactory dispersion stability.  Nishiumi further discloses in paragraph 0065, the average size of the pores can be chosen as appropriate for the average size of the particles in the O/W/O emulsion to be obtained and it is usually about 0.15-30 µm. 

Regarding Claims 15 and 16
	Binks discloses on page 14 lines 13-16, the double emulsion composition may be a food composition; a beverage; a beverage enhancer, for example a coffee creamer; a cosmetic composition; a pharmaceutical composition; a nutritional formula; or a tube feeding formulation.
Response to Arguments
Applicant's arguments and Declaration under 37 CFR 1.132 filed March 16, 2021 have been fully considered but they are not persuasive.
Applicants argued: “Applicant submits that there is no basis upon which to argue that a skilled person looking to solve the problem of oxidative degradation of PUFAs would look to Binks, nor would the formulations described in Binks be useful in stabilizing PUFA-containing formulations as per the present invention.  Applicant notes that Binks is directed to stability of an emulsion per se, i.e. stability of the emulsion rather than separation into the separate phases of the formulation. This is clearly distinct from the protection of PUFA-containing formulations from oxidative stability afforded by the present invention. Binks suggests that protection from oxidation may be provided by the emulsions described therein, which the Examiner concedes do not use an emulsifier, and there is no suggestion that this protection could or would be obtained 
Applicants arguments are not deemed persuasive.  First, as stated by applicants own disclosure, “surfactant” and “emulsifier” are interchangeable (see page 7 paragraph 4 to page 8 paragraph 1 of the current specification.). Binks specifically teaches on page 9 lines 25-27, it is known in the art that food grade double emulsion systems, the emulsion is usually stabilized by proteins and high levels of surfactants such as polyglycerol polyricinoleate.  Second, selection of any order of mixing ingredients is prima facie obvious due to Binks modified by Nishiumi specifically teaches it is known in the art to use various techniques of mixing that aid in a O/W/O emulsion. See MPEP 2144.04.
 Applicants argued and submitted a Declaration stating: “Applicant provides evidence that the claimed composition provides unexpected results in 1.132 declaration (along with Annexure A (COED monograph)) submitted herewith and executed by Glenn Elliott (a co-inventor of the instant application, as we all an employee of the assignee/applicant). The declaration details clear differences in oxidative stability between OWO emulsions depending on whether one or two emulsifiers are used. Specifically, a formulation using an OWO emulsion according to the invention, with emulsifiers in both the internal aqueous phase and in the external oil phase showed greatly superior stability (in terms of both reduced total oxidation (TOTOX) value and 
Applicants arguments and Declaration directed to the unexpected results have been fully considered.  The examiner acknowledges these results, however, the examples are insufficient to overcome the above rejection because (1) applicants have not compared the claimed invention to the teachings of the applied reference(s) and (2) the examples are not commensurate in scope with the claims because the examples and results are directed to specifics not literally defined by the claims, for example, the examples use specific amounts of emulsifiers, a specific combination or type of emulsifiers and specific long chain polyunsaturated fatty acids which are all not commensurate in scope with the presently claimed invention.  The examples no way allow the examiner to determine a trend for the results for an improvement in oxidative stability due to the claims are not commensurate in scope of the presently claimed invention
Evidence of unexpected results must be clear and convincing.  In re Lohr 137 USPQ 548.  Evidence of unexpected results must be commensurate in scope with the subject matter claimed.  In re Linder 173 USPQ 356.  Additionally, applicants declaration has not provided criticality of the claimed mixing process in view of the improvement in oxidative stability results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Latosha Hines/Primary Examiner, Art Unit 1771